Citation Nr: 1712041	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) at a higher rate than that provided by 38 U.S.C.A. § 1114(m) (West 2014).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied SMC based on the need for regular aid and attendance.  

In an August 2014 decision, the Board granted SMC on the basis of the need for the aid and attendance of another (level "l").  The Veteran appealed the decision to the to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was partially vacated pursuant to a December 2015 Order, following a Joint Motion for Remand (JMR).  The JMR found that SMC on account of the need for aid and attendance had been granted solely on the basis of the Veteran's service-connected Parkinson's disease, without consideration of the Veteran's other service-connected disabilities, primarily posttraumatic stress disorder (PTSD).  

The case was returned to the Board in July 2016 when it was found that, with the need for aid and attendance being found to be solely caused by the Parkinson's disease by the JMR, the Veteran's SMC award should be raised to the next highest statutory rate (level "m") in accordance with 38 C.F.R. § 3.350(f)(4) (2016).  The Board then remanded the matter for further development of the evidence to ascertain whether the Veteran could be eligible for additional SMC awards at still higher statutory rates.  This development has been accomplished and the case has been returned for further adjudication.  

As pointed out in the July 2016 Board decision, the Veteran's representative submitted a notice of disagreement with decisions reached in a February 2016 rating decision.  The notice of disagreement confers jurisdiction on the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is, however, deferring further action while the RO conducts development in connection with the appeal and prepares to issue a statement of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 100 percent disabling, right upper extremity tremor associated with Parkinson's disease, rated 30 percent disabling; right lower extremity tremor associated with Parkinson's disease, rated 20 percent disabling; left lower extremity tremor associated with Parkinson's disease, rated 20 percent disabling; left upper extremity tremor associated with Parkinson's disease, rated 20 percent disabling; speech changes associated with Parkinson's disease, rated 10 percent disabling; partial loss of sense of smell associated with Parkinson's disease, rated 0 percent disabling; difficulty swallowing associated with Parkinson's disease, rated 0 percent disabling; constipation associated with Parkinson's disease, rated 0 percent disabling; erectile dysfunction associated with Parkinson's disease, rated 0 percent disabling and loss of automatic movements associated with facial features associated with Parkinson's disease, rated 0 percent disabling.  

2.  The Veteran is also in receipt of SMC under 38  U.S.C.A. §  1114(k) and 38 C.F.R. § 3.350(a) based on the loss of use of a creative organ.

3.  The Veteran is in receipt of SMC under 38  U.S.C.A. §  1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to need regular aid and attendance due to service-connected Parkinson's disease while not hospitalized at U.S. government expense.  

4.  The Veteran is in receipt of SMC under 38  U.S.C.A. §  1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) based on the need for aid and attendance due to Parkinson's disease, with additional disability independently ratable as 100 percent disabling.  

5.  The record shows that the Veteran is not in need of regular aid and attendance due solely to service-connected PTSD.  

6.  The record shows that the Veteran does not have loss of use of any of his upper or lower extremities.  

7.  The record shows that the Veteran has not experienced separate service-connected disabilities which would entitle him to 2 or more of the SMC rates provided in one or more subsections § 1114(l) through § 1114(n) and has not experienced service-connected bilateral deafness, service-connected total blindness with 5/200 visual acuity or less or having only light perception or less, or anatomical loss of both arms so near the shoulder as to prevent use of prosthetics.  


CONCLUSION OF LAW

The criteria for a rate of SMC in excess of that provided that provided by 38 U.S.C.A. § 1114(m) have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

SMC

The Veteran contends that he is entitled to a higher level of special monthly compensation (SMC).  It is asserted that he requires aid and attendance due solely to his service-connected PTSD.  As pointed out in the JMR, prior to her death, the Veteran's spouse had submitted a statement that stated that, due to his PTSD symptoms his personal hygiene had become worse and "all he wants to do is sleep."  She additionally reported that she had to remind him to shower, shave, and put on clean clothes.  This would result in an award of separate service-connected disabilities which would entitle him to 2 or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C.A. § 1114.  Alternatively, it is asserted that the Veteran has lost the use of several extremities.  Either scenario would result in an award of SMC under subsection (o) of 38 U.S.C.A. § 1114, which, it is maintained, should be established.   

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits.  

As relevant to the Veteran's claim, SMC at the "l" rate is warranted if the Veteran, as a result of service-connected disability, is in need of the regular aid and attendance of another.  Additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38  U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).  As the Veteran is service connected for PTSD rated 100 percent, that was found in the JMR to be unrelated to the award of aid and attendance benefits, he has been awarded SMC at the "m" rate.  

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

SMC is payable at the "o" rate if the Veteran has suffered service-connected disability which would entitle him to two or more of the SMC rates listed in subsections (l) through (n).  No disability can be considered more than once.  SMC also is payable at the "o" rate if the Veteran has bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated as 60 percent or more disabling and also experiences service-connected total blindness with 5/200 visual acuity or less.  SMC also is payable at the "o" rate if the Veteran experiences service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated as 40 percent or more disabling and has service-connected blindness having only light perception or less.  Finally, SMC is payable at the "o" rate if the Veteran experiences anatomical loss of both arms so near the shoulder as to prevent the use of prosthetics.  See 38 U.S.C.A. § 1114(o) (West 2014).

Loss of use of a hand or a foot, for the purpose of AMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable  prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of  grasping, manipulation, etc., in the case of the hand, or of balance and  propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A psychiatric examination was conducted by VA in January 2017.  At that time, the examiner stated that the Veteran continued to experience symptoms consistent with DSM-5 diagnostic criteria for PTSD, chronic, severe.  While PTSD remains the dominant, primary condition, a secondary and comorbid diagnosis of major depressive disorder-recurrent, severe without psychotic symptoms, was also warranted at the present time.  The Veteran's mental health problems were exacerbated by the physical challenges and limitations associated with Parkinson's disease.  As a result, the Veteran's current psychosocial and occupational functioning remains significantly impacted, resulting in severely compromised functioning in all realms; thus, a total disabling condition.  The Veteran's functional impairment impacts his ability for both physical and sedentary activity, regardless of level of time/effort involvement.  Reliability, productivity and accuracy were unlikely to be evident given his current level of impairment.  Active symptoms of avoidance, negative alteration of cognitions and mood, active flashbacks, with persistent dysphoria, anxiety/panic, sleep disturbance and impaired interpersonal functioning jeopardized all realms of purposeful activity.  The Veteran continued to experience disruptive sleep patterns, further contributing to variable energy and productivity.  The Veteran experienced considerable difficulty being out in public, becoming increasingly anxious/agitated over time, isolated, and withdrawn.  The Veteran also acknowledged problems behaving calmly, appropriately and consistently because of anxiety and agitation.  He was currently electing to spend much of his time home alone with his dogs.  While capable of caring for most of his basic needs and grooming, he acknowledged periods of neglect.  He also admitted to now having some difficulty bathing and dressing, but stated that he "can manage".  He had frequent falls, numbness and limited use of his hands contributing to his distress and functional challenges.  Given these problems, productivity, reliability and capacity for purposeful activity were all jeopardized.  While the Veteran did present with severe psychosocial challenges, he did not satisfy the criteria for aid and attendance on the basis of PTSD alone.  

The examiner went on to state that the Veteran's mental status evaluation remained otherwise within normal limits.  The Veteran currently denied symptoms of psychosis, as well as active suicidal, homicidal and violent ideations.  The Veteran remained hopeful that with ongoing treatment his situation might improve.  He was involved in treatment and verbalized his intentions of continuing.  For the time being, as best as could be determined, the Veteran presented as psychologically vulnerable with significant mental health challenges, coping difficulties and emotional distress, although relatively stable and without evidence of being at imminent risk for harm to self or others.  However, as noted, by virtue of his history, ongoing monitoring remained warranted.  

A January 2017 neurologic examination was conducted by VA to obtain an opinion regarding whether the Veteran's Parkinson's disease had caused loss of use of any of his extremities.  Specifically, the examiner was to render an opinion regarding whether the Veteran would be equally well served by an amputation of any of his extremities with a prosthetic in place.  The examiner responded that there was no current documented medical evidence to support the concept of an amputation with subsequent prosthetic limb.  

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to a higher level of AMC 38 U.S.C.A. § 1114(o) (West 2014).  As noted, it is contended by and on behalf of the Veteran that he is entitled to SMC under 38 U.S.C.A. § 1114(o) because he has experienced separate service-connected disabilities which would entitle him to two or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C.A. § 1114.  It is specifically asserted that the Veteran is entitled to aid and attendance due solely to his service-connected PTSD.  The record evidence does not support these assertions.  The record shows instead that, although the Veteran has significant difficulties as a result of his PTSD, the only clinical opinion in the record was that he did not meet the criteria for aid and attendance benefits.  The Board has considered the written statements from the Veteran's late wife to the effect that the Veteran's had to be reminded to shower, shave and put on clean clothes.  The Board accepts these statements as factual.  The Veteran has himself indicated that he experiences periods of neglect, though he is capable of caring for most of his basic needs.  The Board finds that the VA clinical psychologist's opinion is of greater weight and that the evidence does not demonstrate an inability of the Veteran to keep himself ordinarily clean and presentable or incapacity to protect himself from hazards or dangers incident to his daily environment.  As such, he is not entitled to a higher level of SMC under subsection (o) of 38 U.S.C.A. § 1114.

With respect to the assertion that he has lost the use of three of his extremities, it is noted that there is no evidence to support this contention.  The only opinion regarding loss of use is the neurologic examination that states that there is no evidence that the Veteran would be as equally well served by an amputation of any of his extremities with a prosthetic in place.  Moreover, it is noted that any loss of use of any extremity would result from the service-connected Parkinson's disease, which has already been considered in the initial award of entitlement under 38 U.S.C.A. § 1114(l).  

The Veteran also is not entitled to a higher level of SMC under 38 U.S.C.A. § 1114 (o).  As noted elsewhere, the Veteran currently is in receipt of SMC under 38 U.S.C.A. § 1114 (l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to need regular aid and attendance while not hospitalized at U.S. government expense.  The Veteran also currently is in receipt of SMC under 38 U.S.C.A. § 1114 (p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) based on PTSD independently ratable as 100 percent disabling.  The record evidence does not suggest that the Veteran has experienced separate service-connected disabilities which would entitle him to two or more of the SMC rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, entitling him to a higher level of SMC under 38 U.S.C.A. § 1114, subsection (o).  Id.  The Board notes initially that subsection (o) of 38 U.S.C.A. § 1114 provides that no disability shall be "considered twice in the determination."  In other words, in order to qualify for a higher level of SMC at the "o" rate, a Veteran must experience separate service-connected disabilities that otherwise meet the criteria for SMC listed in that subsection.  See 38 U.S.C.A. § 1114(o) (West 2014).  The same disability cannot be used as the basis for determining entitlement to a higher level of SMC under subsection (o).  Id.  

The record evidence also does not show, and the Veteran does not contend, that he has experienced service-connected bilateral deafness, service-connected total blindness with 5/200 visual acuity or less or having only light perception or less, or anatomical loss of both arms so near the shoulder as to prevent use of prosthetics such that he is entitled to a higher level of SMC under 38 U.S.C.A. § 1114(o).  In summary, the Board finds that the criteria for a higher level of SMC under 38 U.S.C.A. § 1114(o) are not met.


ORDER

SMC at a higher rate than that provided by 38 U.S.C.A. § 1114(m) is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


